DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, disclose, provide or suggest two position limiting portions provided by protruding outward from the left side and the right side of the main body portion, wherein the position limiting portions are located below the protruding portions to limit each of the terminals from moving upward, a height of each of the position limiting portions is between an upper end and a lower end of the through slot, and each of the position limiting portions and a corresponding one of the upper elastic arms overlap along a vertical direction combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, disclose, provide or suggest two position limiting portions provided by protruding from the left side and the right side of the main body portion, wherein the position limiting portions are located below the protruding portions to limit the ground terminal from moving upward, a height of each of the position limiting portions is between an upper end and a lower end of the through slot, and along a vertical direction, each of the position limiting portions and a corresponding one of the upper elastic arms overlap, and the through slot and a gap between the two upper elastic arms overlap combined with the remaining limitations of the base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831